I concur with the majority but write to clarify a point.
Parties have a right to precise answers to certain questions, for example, the identity of witnesses to an event and their addresses and telephone numbers, a clear statement of the relevant facts, the specific evidence in support of a party's position. Such answers are necessary to prepare one's case. Parties cannot be permitted to evade answering these questions by pointing to a pile of documents that could contain a variety of possible answers or that leave certain answers ambiguous.
In the case at bar, however, neither defendant nor the trial court stated specifically what requested and necessary information was not provided. I believe that such a finding is a necessary second stage of the analysis on this question.
I write to clarify that Jaric, which the majority cites, does not stand for the proposition that providing a pile of documents in response to an interrogatory is *Page 498 
always sufficient even when examining the documents would be equally burdensome for either party. In Jaric the documents were provided in response to an interrogatory request for production.
Moreover, the Jaric court found that the documents contained the requested information. A finding on this point is necessary.
However, since neither the trial court nor the plaintiff specified what requested information plaintiff needs to prepare his case and since this court in its review of the interrogatories and the answers has not observed, on its own, any substantial omission, I agree that the case should be remanded.